t c memo united_states tax_court katherine jean harkless petitioner v commissioner of internal revenue respondent docket no filed date katherine jean harkless pro_se frederick j lockhart for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to claim head_of_household filing_status for the taxable years in issue and whether petitioner is entitled to earned_income credits for the taxable years in issue some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in evans colorado on the date the petition was filed in this case petitioner was married to tristrim robert harkless on date she was still married to mr harkless and resided with him and their daughter brook harkless at their home in evans colorado during her entire and taxable years the first issue for decision is whether petitioner is entitled to claim head_of_household filing_status for the taxable years in issue sec_2 provides that an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year petitioner was married and resided with mr harkless during her entire and taxable years they were not legally_separated under a decree of divorce or of separate_maintenance at any time therefore she is not treated as not married under sec_2 b or sec_2 sec_7703 petitioner argues however that she should be treated as not married as of the close of each of the taxable years in issue under sec_2 c because mr harkless declared himself a nonresident_alien on date we have reviewed mr harkless' declaration it consists primarily of common tax_protester arguments which have been summarily rejected by this court for many years despite his misguided views of his residency and citizenship we find that mr harkless was not a nonresident_alien at any time during and we hold that petitioner may not be treated as not married under sec_2 c and is not entitled to head_of_household filing_status for the taxable years in issue we further hold that petitioner's filing_status for the taxable years in issue is married_filing_separately the second issue for decision is whether petitioner is entitled to earned_income credits for the taxable years in issue sec_32 provides that an individual who is married must file a joint_return with her spouse for the taxable_year in order for sec_32 to apply we hold that petitioner is not entitled to earned_income credits for the taxable years in issue because she did not file joint returns with mr harkless for such years to reflect the foregoing decision will be entered for respondent
